
	

113 HR 1673 RH: Naval Air Weapons Station China Lake Security Enhancement Act
U.S. House of Representatives
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 87
		113th CONGRESS
		1st Session
		H. R. 1673
		[Report No. 113–122, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 23, 2013
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			June 24, 2013
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 24, 2013
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 23, 2013
		
		
			
		
		A BILL
		To provide for the transfer of certain
		  public land currently administered by the Bureau of Land Management to the
		  administrative jurisdiction of the Secretary of the Navy for inclusion in Naval
		  Air Weapons Station China Lake, California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Air Weapons Station China Lake
			 Security Enhancement Act.
		2.Transfer of
			 administrative jurisdiction, Naval Air Weapons Station China Lake,
			 California
			(a)Transfer
			 requiredNot later than
			 September 30, 2014, the Secretary of the Interior shall transfer to the
			 administrative jurisdiction of the Secretary of the Navy certain public land
			 administered by the Bureau of Land Management in Inyo, Kern, and San Bernardino
			 Counties, California, consisting of approximately 1,045,000 acres in Inyo,
			 Kern, and San Bernardino Counties, California, as generally depicted on the map
			 titled Naval Air Weapons Station China Lake Withdrawal - Renewal
			 and dated 2012.
			(b)Use of transferred
			 landUpon the receipt of the
			 land under subsection (a), the Secretary of the Navy shall include the land as
			 part of the Naval Air Weapons Station China Lake, California, and authorize use
			 of the land for military purposes.
			(c)Legal description and
			 map
				(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description and map
			 of the public land to be transferred under subsection (a).
				(2)Force of
			 lawThe legal description and map filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of the Interior may correct errors in the legal description and
			 map.
				(d)Reimbursement of
			 costsThe transfer required
			 by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Navy shall reimburse the Secretary of the Interior for any
			 costs incurred by the Secretary of the Interior to prepare the legal
			 description and map under subsection (c).
			3.Water rights
			(a)Water
			 rightsNothing in this Act
			 shall be construed—
				(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this Act; or
				(2)to authorize the
			 appropriation of water on lands transferred by this Act except in accordance
			 with applicable State law.
				(b)Effect on previously
			 acquired or reserved water rightsThis section shall not be
			 construed to affect any water rights acquired or reserved by the United States
			 before the date of the enactment of this Act.
			4.WithdrawalSubject to valid existing rights, the public
			 land to be transferred under section 2 is withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and
			 geothermal leasing laws, so long as the lands remain under the administrative
			 jurisdiction of the Secretary of the Army.
		
	
		June 24, 2013
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		June 24, 2013
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
